DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9 and 11-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Klima (20120078351).

The claimed phrase “by means of hot melting and/or applying fixing glue” is being treated as a product by process limitation. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of fixing a lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “by means of hot melting and/or applying fixing glue” is being given very little patentable weight.

As to claim 1, Klima discloses: A loading sheathing canal (device of figure 2), comprising a rigid interlayer (150, seen as rigid since its made of the same material as applicants device stainless steel see paragraph 0033) and a flexible outer wall (outer layer 160, see paragraph 0032), wherein a plurality of cutting grooves (166b/168b see figure below) are formed in a circumferential direction of the rigid interlayer (see figure 4); a cutting fracture (160B) is arranged between two ends of each cutting groove of the plurality of cutting grooves (see figure 4, cutting fractures located between ends of cutting grooves) the rigid interlayer can be directionally bent via each cutting groove of the plurality of cutting grooves (cutting groves control how 150 is able to bend); the rigid interlayer is provided with positioning holes (see figure below) and retention holes (see figure below); the positioning holes facilitate directional positioning (enable the device to bend in a particular direction, thus control directional positioning); and the retention holes mutually fix a lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue (see explanation below). Examiner notes as outlined in paragraph 0032, the inner lubricating layer become enclosed in the pattern of openings of 150. Thus, its seen that the retention holes indicated below serve to mutually fix a lubricating layer with the rigid interlayer and the flexible outer wall. Furthermore, as explained above, since the structure of this device is seen to be identical to the one claimed, the process by which the fixation occurs is not being given patentable weight. 

    PNG
    media_image1.png
    738
    841
    media_image1.png
    Greyscale

As to claim 3, Klima discloses the invention of claim 1, Klima further discloses: the plurality of cutting grooves includes a first group (see figure below) and a second group (see figure below), each cutting groove of the first group is in parallel to each other cutting groove of the first group (see figure below), each cutting groove of the second group is in parallel to each other cutting groove of the second group (see figure below), the first group and the second group are in different angular position with respect to each other (see figure below, offset relative to each other just as they are in applicants invention), each cutting groove of the first group and each cutting groove of the second group is disposed alternately in an axial direction of the rigid interlayer (see figure below).

    PNG
    media_image2.png
    742
    961
    media_image2.png
    Greyscale

As to claim 9, Klima discloses the invention of claim 1, Klima further discloses: wherein the number of the positioning holes is even (see the 2 positioning holes above) and the positioning holes are arranged in axial symmetry (see figure above).

As to claim 11, Klima discloses the invention of claim 1, Klima further discloses: wherein the rigid interlayer is made of one or more of superelastic nickel-titanium alloy, cobalt-chromium alloy, 304 stainless steel, 316 stainless steel, and 316L stainless steel (made of nitinol thus superelastic nickel-titanium alloy, see paragraph 0031).

As to claim 12, Klima discloses the invention of claim 1, Klima further discloses: wherein the rigid interlayer is made of superelastic nickel-titanium alloy (see paragraph 0031).

As to claim 13, Klima discloses the invention of claim 1, Klima further discloses: wherein the flexible outer wall is made of one or more of polyethylene, polyurethane, polyamide, and polyether block polyamide (outer layer 160 can be made of polyurethane, see paragraph 0032).

As to claim 14, Klima discloses the invention of claim 1, Klima further discloses: wherein the lubricating layer (inner layer of polymer 160 is made of applicant’s lubricious material polytetrafluorethylene, see paragraph 0032) is arranged along an inner wall of the rigid interlayer.

As to claim 15, Klima discloses the invention of claim 14, Klima further discloses: wherein the lubricating layer is made of a high molecular lubricating material (polytetrafluorethylene, see paragraph 0032). Examiner notes polytetrafluorethylene is a high molecular lubricating material as stated by applicant. 

As to claim 16, Klima discloses the invention of claim 14, Klima further discloses: wherein the lubricating layer is made of polytetrafluoroethylene (paragraph 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klima (20120078351).

As to claim 4, Klima discloses the invention of claim 3, Klima fails to directly disclose: first group are disposed offset by 200 to 600 to the second group around the rigid interlayer. As seen in figure 4, the two groups of clearly offset by an angle, the angle is just not known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first group and second group offset by 200 to 600 in order to fit the particular procedure being done since this claimed dimension of the rigid interlayer does not change the rigid interlayers ability to articulate. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 10, Klima discloses the invention of claim 9, Klima fails to directly disclose: wherein the positioning holes are square, rectangular, circular or triangular in shape.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated cells (166B/168B) to define a rectangular shape, since a modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 

Claim(s) 1, 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (20110098804) in view of Klima (20120078351).

The claimed phrase “by means of hot melting and/or applying fixing glue” is being treated as a product by process limitation. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of fixing a lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “by means of hot melting and/or applying fixing glue” is being given very little patentable weight.

As to claim 1, Yeung discloses: A loading sheathing canal (device of figure 3), comprising a rigid interlayer (80, see figure 5a-5b, seen as rigid since its made of the same material as applicants device nitinol see paragraph 0049) and a flexible outer wall (portion that is on the outside surface of 80, formed of polymer, paragraph 0049 and 0051), wherein a plurality of cutting grooves (130, see figure below) are formed in a circumferential direction of the rigid interlayer (see figures 5a-5b); a cutting fracture (136) is arranged between two ends of each cutting groove of the plurality of cutting grooves (see figure 5a-5c); the rigid interlayer can be directionally bent via each cutting groove of the plurality of cutting grooves (paragraph 0056); the rigid interlayer is provided with positioning holes (see figure below) and retention holes (see figure below); the positioning holes facilitate directional positioning (enable the device to bend in a particular direction, thus control directional positioning); 

    PNG
    media_image3.png
    760
    832
    media_image3.png
    Greyscale

Yeung fails to directly disclose: and the retention holes mutually fix a lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue.
In the same field of endear, namely articulating inner tubes, Klima teaches: sandwiching a support member (150) between a lubricous inner layer and an outer layer (see paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polymer coating of Yeung that supports the flexible tube, for the sandwiched inner and outer layers of Klima since these polymer layers perform the same function of sealing and supporting the articulating tube. Simply substituting one polymer coating for another would yield the predicable result of facilitating the sealing and support of a slotted tube See MPEP 2143. Furthermore, the added inner and outer layer will provide the added benefit of increasing the lubricity of the slotted tube. Examiner notes once the combination is made, the inner and outer layer will “enclose the pattern of opening” in the slotted tube of Yeung without distracting from its flexibility (see paragraph 0032 of Klima). This will enable the section referred to as the retention holes will serve to mutually fix a lubricating layer (since the inner layer of Klima is lubricous) with the rigid interlayer and the flexible outer wall. Furthermore, as explained above, since the structure of this device is seen to be identical to the one claimed, the process by which the fixation occurs is not being given patentable weight. 

As to claim 6, the combination of Yeung and Klima discloses the invention of claim 1, Yeung further discloses: wherein a distal end of the rigid interlayer is provided with an expandable part (114, see figure 5C) wherein the expandable part consists of a plurality of expandable structures (spines) axially secured to the distal end of the rigid interlayer and distal ends (122) of each expandable structure do not restrain each other (See figure 6, seen not to restrain each other since each distal end is free).

As to claim 7, the combination of Yeung and Klima discloses the invention of claim 6, Yeung further discloses: wherein the expandable part is expandable or contractible in a radial direction of the rigid interlayer (see figures 5B). 

As to claim 8, the combination of Yeung and Klima discloses the invention of claim 7, Yeung further discloses: wherein the expandable structure is in a shape of a meander, rectangle, circle, ellipse or notch (seen as ellipse or notch shaped, see figure 6). 

As to claim 19, the combination of Yeung and Klima discloses: A delivery system (see figure 2), wherein a handle (30) of the delivery system is connected (see figure 2) to the loading sheathing canal of claim 1 (see rejection of claim 1 above), and the handle is used to control the movement of the loading sheathing canal (see figure 2 and paragraph 0048).

As to claim 20, the combination of Yeung and Klima discloses the invention of claim 19, Yeung further discloses: wherein a proximal end of the loading sheathing canal is connected to the handle (30) by a catheter (24), wherein the catheter has a diameter smaller than a caliber of the loading sheathing canal (fits inside 28 which 80 is part of, see figure 3).

Claim(s) 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Yeung (20110098804) in view of Klima (20120078351).

As to claim 1, Yeung discloses: A loading sheathing canal (device of figure 3), comprising a rigid interlayer (80, see figure 5a-5b, seen as rigid since its made of the same material as applicants device nitinol see paragraph 0049) and a flexible outer wall (portion that is on the outside surface of 80, formed of polymer, paragraph 0049 and 0051), wherein a plurality of cutting grooves (130, see figure below) are formed in a circumferential direction of the rigid interlayer (see figures 5a-5b); a cutting fracture (136) is arranged between two ends of each cutting groove of the plurality of cutting grooves (see figure 5a-5c); the rigid interlayer can be directionally bent via each cutting groove of the plurality of cutting grooves (paragraph 0056); the rigid interlayer is provided with positioning holes (see figure below) and retention holes (see figure below); the positioning holes facilitate directional positioning (provide the device with a more rigid frame in this area, thus preventing the area from bending as much as the rest of the slotted device); 

    PNG
    media_image4.png
    835
    817
    media_image4.png
    Greyscale

Yeung fails to directly disclose: and the retention holes mutually fix a lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue.
In the same field of endear, namely articulating inner tubes, Klima teaches: sandwiching a support member (150) between a lubricous inner layer and an outer layer (see paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polymer coating of Yeung that supports the flexible tube, for the sandwiched inner and outer layers of Klima since these polymer layers perform the same function of sealing and supporting the articulating tube. Simply substituting one polymer coating for another would yield the predicable result of facilitating the sealing and support of a slotted tube See MPEP 2143. Furthermore, the added inner and outer layer will provide the added benefit of increasing the lubricity of the slotted tube. Examiner notes once the combination is made, the inner and outer layer will “enclose the pattern of opening” in the slotted tube of Yeung without distracting from its flexibility (see paragraph 0032 of Klima). This will enable the section referred to as the retention holes will serve to mutually fix a lubricating layer (since the inner layer of Klima is lubricous) with the rigid interlayer and the flexible outer wall. Furthermore, as explained above, since the structure of this device is seen to be identical to the one claimed, the process by which the fixation occurs is not being given patentable weight. 

As to claim 17, the combination of Yeung and Klima discloses the invention of claim 1, the combination further discloses: wherein the number of the retention holes is even (54, see figure 5C), and a shape of the retention holes arranged in axial symmetry is different from that of the positioning holes (see figure 5C and attached figure above).

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.  As to the arguments that Klima does not teach a loading sheath canal, comprising…by means of hot melting and/or applying fixing glue (seen on page 7 of applicant’s arguments), examiner disagrees. As outlined above, Klima does teach this structure. Furthermore, the claimed phrase “by means of hot melting and/or applying fixing glue” is being treated as a product by process limitation. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of fixing a lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “by means of hot melting and/or applying fixing glue” is being given very little patentable weight.
  As to the arguments that Yeung does not teach positioning holes because the holes sued in Yeung are for columnar strength, and not used for position, examiner disagrees. As explained above, these holes to influence the position of the distal end (mostly how it articulates). Since these holes do not bend the same way the rest of the slots do in the dev8ice, the distal end is seen to more resistant to articulation as a result of these position holes. Thus, these holes play a part in the position. 
As to the arguments regarding the retenton holes of Yeung, due tot eh claim amendments, an alternate interpretation has been taken, and furthermore Yeung has been modified in view of Klima to make the indicated holes in the tube retention holes because they serve as anchor points for the inner/outer layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771